 Case: 4:19-cv-01189-SRC Doc. #: 77 Filed: 11/10/20 Page: 1 of 2 PageID #: 600




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 MICHAEL DUFFY,

                       Plaintiff,                     Civil Action No.: 4:19-CV-01189-SRC

                v.

 ANHEUSER-BUSCH COMPANIES, LLC,

                       Defendant.


                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Michael Duffy and

Defendant Anheuser-Busch Companies, LLC hereby stipulate to the dismissal of this lawsuit

with prejudice, with the Parties each bearing their own attorneys’ fees, costs and expenses.


Dated: November 10, 2020                             Respectfully submitted,

By: /s/ Mark G. Boyko       ______                   By: /s/ Christian J. Pistilli ____________
Mark G. Boyko (MO Bar #57318)                        CHRISTIAN J. PISTILLI (pro hac vice)
BAILEY & GLASSER LLP                                 ROBERT S. NEWMAN (pro hac vice)
8012 Bonhomme Ave., Suite 300                        COVINGTON & BURLING LLP
Clayton, MO 63105                                    850 Tenth Street, NW
Tel: (314) 863-5446                                  Washington, DC 20001
Fax: (314) 863-5483                                  Tel: (202) 662-6000
Email: mboyko@baileyglasser.com

BAILEY & GLASSER LLP                                 JAMES F. BENNETT (#46826)
Gregory Y. Porter                                    PHILIP A. CANTWELL (#65505)
1055 Thomas Jefferson Street, N.W.                   DOWD BENNETT LLP
Suite 540                                            7733 Forsyth Blvd., Ste. 1900
Washington, DC 20007                                 St. Louis, MO 63105
Tel: (202) 463-2101                                  Tel: (314) 889-7300
Fax: (202) 463-2103
Email: gporter@baileyglasser.com
                                                     Attorneys for Defendant Anheuser-
                                                     Busch Companies, LLC
Case: 4:19-cv-01189-SRC Doc. #: 77 Filed: 11/10/20 Page: 2 of 2 PageID #: 601




IZARD, KINDALL & RAABE LLP
Robert A. Izard (pro hac vice)
Mark P. Kindall (pro hac vice)
Douglas P. Needham (pro hac vice)
Seth R. Klein (pro hac vice)
29 South Main Street, Suite 305
West Hartford, CT 06107
Tel: (860) 493-6292
Fax: (860) 493-6290
Email: rizard@ikrlaw.com
Email: mkindall@ikrlaw.com
Email: dneedham@ikrlaw.com
Email: sklein@ikrlaw.com

Counsel for Plaintiff




                                     2
